DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16, 19 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Murphy, Jr. (US5677478 herein after “Murphy”).
Claim 16: Murphy teaches a method for determining a profile of a first fluid, comprising: aging the first fluid (test fluid in the test fluid compartment 16), wherein aging the first fluid comprises: introducing the first fluid into a device (a fluid test sample disposed in the sample fluid compartment); and introducing the device, with the first fluid therein, into a first vessel; heating the first fluid to a predetermined temperature within the first vessel; and pressurizing the first fluid to a predetermined pressure within the first vessel (col. 3, lines 32-55); and 
	performing a first test on the first fluid after the first fluid is aged, wherein the first test is performed on the first fluid while the first fluid is in the device (a fluid test sample disposed in the sample fluid compartment formed by the chamber 16 is displaced from the chamber 16 through the filter disk 19 by upward movement of the piston 14. To perform a permeability plugging test, a pressurized hydraulic fluid is applied through the access port 27 to pressurize the drive fluid compartment formed by the chamber 15 to force the piston 15 upwardly through the tubular housing 11.  After the test, the end cap 12 and then the filter disk 19 is removed.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jamison (US5086646 herein after “Jamison”) in view of Bi (US7845212 herein after “Bi”).

Claim 16:  Jamison teaches a method for determining a sag profile (sag signature) of a first fluid (drilling fluid sample), comprising: aging the first fluid, wherein aging the first fluid comprises: introducing the first fluid (drilling fluid sample) into a housing of a device (the drilling fluid sample is placed in a tube 150 which is installed in the casing 96. Col. 9, lines 15-36); introducing a piston (piston 152) into the housing, wherein the piston is at least partially above the first fluid (the piston is entirely above the first fluid and must be inserted into the tube 150 from above the fluid); coupling an upper cap (closure 98) to an upper end of the housing (container means 38 including casing 96 whose ends are closed by the closures 98 and 132. Col. 9, lines 24-25); pressurizing the first fluid to a predetermined pressure within the vessel (the interior of the casing 96, and thus the contents of the tube 150, are then pressurized by opening the valve 142 and introducing a suitable fluid (gas or liquid) under pressure through port 140, col. 9, lines 24- 36); and inserting the device into a vessel; heating the first fluid to a predetermined temperature within the vessel (the container 38 is placed in an oven); performing a first test on the first fluid after the first fluid is aged, wherein the first test is performed on the first fluid while the first fluid is in the device (col. 9, lines 50-66: the strain gauge 26 indicates a movement of the center of mass of the container means 38 after the fluid has been aged (once the temperature is reached) while the first fluid is in the device 38). 
	Jamison fails to teach the specific steps in order including inserting into a vessel, heating, and then pressurizing the fluid.	However, various sagging/aging testers assess a drilling fluid under both high-temperature and high-pressure conditions.
	Bi teaches a heater 52 to heat a cell assembly 80 prior to pressurization (end col. 4- top col. 5) because the heater 52 is not obstructive to the pressurization process. Therefore, when testing sagging of a drilling fluid, the order of the heating and pressurization steps is not critical. It is further noted that temperature and pressure are directly related and an increase in temperature will correspond to an
increase in pressure. Various heating means were known to those of ordinary skill in the art
before the effective filing date of the invention including immersion in an oil bath, radiant sources,
induction heating, cast heaters, ceramic heaters, band heaters, electrical coils, circulating heat
exchangers, ovens, pre-heating the drilling fluid prior to introducing the fluid into a vessel, heating the
vessel in situ or with an internal heater, etc.
	It would have been obvious to a person having ordinary skill in the art before the effective filing
date of the invention to perform both heating and pressurizing of the vessel, in either order, in order to effectively heat and pressurize the vessel using the available equipment.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jamison in view of Bi further in view of Miller et al. (US10520848 herein after “Miller”):  Jamison in view of Bi teaches the method of claim 16, previous.  Jamison in view of Bi fails to teach further comprising mixing two or more ingredients together in the device to produce the first fluid.  
	However, Jamison teaches that variations in the fluid composition can be tested (col. 10, lines 16-20).  Therefore, changing the composition of the fluid would require addition of a component.  
	Miller teaches known additives to control the properties of drilling fluid (col. 4, lines 19-37) including weighting agents, salts, viscosifiers, and filtration control agents.  These various additives within drilling fluid are tested under down-hole conditions (temperature and pressure) to ensure their performance down hole. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to mix two or more ingredients together to produce the first fluid in order to test the design of the treatment fluid in order to ensure the drilling fluid and added treatment materials or fluids will perform as anticipated prior to using the ingredients down hole. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy.
Claim19:  Murphy teaches the method of claim 16, previous. Murphy fails to teach wherein performing the first test on the first fluid comprises: introducing the device, with the first fluid therein, into a second vessel using a robotic arm; introducing a filter media into the second vessel using the robotic arm; and rotating the second vessel using the robotic arm, with the device and the filter media therein, such that the filter media becomes positioned below the device, which causes at least a portion of the first fluid to flow through the filter media.
	However, Murphy teaches that the filter (filter medium in the form of a circular test piece 19) is positioned at the upper end of the body 11, Fig. 1.  The fluid under test is forced, by the piston 14, toward the filter 19.  A robotic arm can be used to automate movement of the device and thereby ensure personal safety because the device is both subject to high temperature and high pressure. The position of the filter media can be changed in order to assess the fluid behavior in an alternate position or after the effects of high temperature and high pressure have taken place.  Any potential settling of components, (due to high temperature, high pressure, and gravity) can be redistributed or moved through inversion in order to determine how the fluid might behave, both against gravity and with gravity, in subsurface formations thus providing a more complete profile of the fluid behavior in the anticipated porosity of the subsurface formation. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to place the device, as taught by Murphy, in a position to effectively force the fluid through the filter media, either upright or inverted, in order to determine the fluid behavior in subsurface formations including the fluid behavior working with and against gravity. 

Allowable Subject Matter
Claims 1-15 are allowed.
Claims 18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art includes Jamison, Miller, and Blue et al. (US9714565 herein after “Blue”). 
	Jamison teaches a housing for aging a fluid in order to assess drilling fluid sag.  The device allows the sample to be placed under high temperature and high pressure conditions. 
	Miller teaches an aging testing apparatus including a piston 104.  
	Jamison in view of Miller, whether considered alone or in combination, fails to teach, suggest, or make obvious: 
	Claim 1: a housing having a bore formed axially therethrough, wherein the housing comprises a stop that protrudes radially inward proximate to a lower end of the housing; a lower piston positioned in the bore, wherein the lower piston is configured to move axially within the bore in response to a pressure differential across the lower piston, wherein the lower piston is prevented from passing out through the lower end of the housing by the stop, and wherein the lower piston has a lower piston hole formed therethrough; and an upper piston positioned in the bore, wherein the upper piston is configured to move axially within the bore in response to a pressure differential across the upper piston, wherein the upper piston has an upper piston hole formed therethrough, and wherein the device is configured to receive a fluid in the bore, between the upper and lower pistons.
	Claim 6: a device comprising: a housing having a bore formed axially therethrough, wherein a lower end of the housing includes a stop that protrudes radially inward, and wherein the bore extends through the stop; a lower piston positioned in the bore, wherein the lower piston is configured to move axially within the bore in response to a pressure differential across the lower piston, wherein the lower piston is prevented from passing out through the lower end of the housing by the stop, and wherein the lower piston has a lower piston hole formed therethrough; and an upper piston positioned in the bore, wherein the upper piston is configured to move axially within the bore in response to a pressure differential across the upper piston, wherein the upper piston has an upper piston hole formed therethrough, and wherein the device is configured to receive the first fluid in the bore, between the upper and lower pistons; and a first vessel configured to receive the device therein, wherein a temperature and a pressure of the first fluid in the device are configured to be increased while the device is positioned within the first vessel.
	Claim 18: introducing a lower piston into a housing of the device using a robotic arm prior to introducing the first fluid into the housing of the device; introducing an upper piston into the housing of the device using the robotic arm after introducing the first fluid into the housing of the device, wherein the first fluid is positioned at least partially between the lower and upper pistons; pushing the upper piston downward using the robotic arm, which causes a portion of the first fluid to flow through a hole in the upper piston; and introducing a plug into the hole using the robotic arm after the portion of the first fluid flows through the hole.
	Prior art which illustrates two pistons includes Blue.  However, the device of Blue is a slot tester including a floating piston 105 at the bottom of the chamber and a slotted piston 104 at the top of the chamber.  The slotted piston 104 is not configured to move axially and is securely attached to the test cell 101 by mechanical means. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20170328829, US20070137285 teach high temperature, high pressure testing cells including a piston
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        9/19/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861